DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “knee frontal angle” in independent claims 1, 14 and 20; the “adjustment device” of claim 11; the “velcro element” and “velcro counter-element” of claims 8 and 18; and the “velcro locking device” of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 line 15 recites “the at least one locking device” which is unclear.  It appears that it should recite --the at least one velcro locking device--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first accommodation element and a second accommodation element in independent claims 1, 14 and 20; “a locking device” in independent claims 1 and 14; “at least one positive-locking element” in claims 4-6; “an adjustment device” in claim 11.
Claim limitations “first accommodation element” and “second accommodation element” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “element” as a substitute for means coupled with functional language “accommodation” without reciting sufficient structure to achieve the function.  Furthermore, the generic place holder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “first accommodation element” and “second accommodation element” described in the specification includes half-shells or shell shaped elements  (page 3, third paragraph).
Claim limitation “a locking device” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “device” as a substitute for means coupled with functional language “locking” without reciting sufficient structure to achieve the function.  Furthermore, the generic place holder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “locking device” described in the specification includes  a slot, a pin or a bolt (page 4, last  paragraph); a screw connection (page 5, second paragraph), a nut, washers, Velcro (page 6, second paragraph); a threaded rod (page 10, second paragraph)
Claim limitation “at least one positive-locking element” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “element” as a substitute for means coupled with functional language “locking” without reciting sufficient structure to achieve the function.  Furthermore, the generic place holder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “positive locking element” described in the specification includes  a slot, a pin or a bolt (page 4, last  paragraph).
Claim limitation “an adjustment device” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “device” as a substitute for means coupled with functional language “adjustment” without reciting sufficient structure to achieve the function.  Furthermore, the generic place holder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “adjustment device” described in the specification includes a locking device (page 9, second paragraph, a locking device may be provided that prevents swiveling of one of the frontal joints 14) and a locking device includes  a slot, a pin or a bolt (page 4, last  paragraph); a screw connection (page 5, second paragraph), a nut, washers, Velcro (page 6, second paragraph); a threaded rod (page 10, second paragraph).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, lines 8-9 ,the recitation of “the lower leg part and/or the upper leg part comprising a lateral rail and a medial rail” the language is indefinite.  In the claims is not clear whether it is the lower leg part and the upper leg part comprising a lateral rail and a medial rail or whether it is the lower leg part or the upper leg part comprising a lateral rail and a medial rail.  For the purposes of examination, the claims will be interpreted as the lower leg part or the upper leg part comprising a lateral rail and a medial rail.  
Regarding independent claim 1, lines 9-11, the recitation of “wherein the lower leg direction encloses a knee frontal angle with the upper leg direction” is indefinite.  A direction is an abstraction and it is unclear how directions can enclose a knee frontal angle.  For the purposes of examination, the claims will be interpreted as --wherein the lower leg part encloses a knee frontal angle with the upper leg part--.
	As claims 2-13 depend from claim 1, they are rejected for at least the same reasons as claim 1.
Regarding claims 3, 5, 8 the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination the limitation will be interpreted as not being part of the claimed invention.  
Claim 5 recites the limitation "at least one of the positive-locking elements" in line 2 and “in which the other positive-locking element”, in line 3.  There is insufficient antecedent basis for these limitations in the claim.  For the purposes of examination they will be interpreted as –at least one of the at least one locking device-- and --in which another of the at least one locking device--.
As claim 6 depends from claim 5, it is rejected for at least the same reasons as claim 5.
Claim 6 recites the limitation “wherein the first accommodation element and/or the second accommodation element comprises multiple positive-locking elements” in lines 2-3 which is indefinite.  It is not clear whether the first accommodation element and the second accommodation element comprises multiple positive-locking elements or whether the first accommodation element or the second accommodation element comprises multiple positive-locking elements. For the purposes of examination, the claim will be interpreted as --the first accommodation element or the second accommodation element comprises multiple positive-locking elements--.
Claim 8 contains the trademark/trade name VELCRO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop and, accordingly, the identification/description is indefinite.
	Claim 9 recites  the limitation “wherein the lateral rail and/or the medial rail comprises at least two components” which is indefinite. It is not clear whether the lateral rail or the medial rail comprises at least two components or whether the lateral rail and the medial rail comprises at least two components.  For the purposes of examination, the claim will be interpreted as --wherein the lateral rail or the medial rail comprises at least two components--.
	As claims 10-11 depend from claim 9, they are rejected for at least the same reasons as claim 9.
Claim 10 recites the limitation "the frontal joint" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --one of the frontal joints--.
As claim 11 depends from claim 10, it is rejected for at least the same reasons as claim 10.
	Claim 12 recites the limitation “wherein the medial rail and/or the lateral rail are designed to be elastic, for example made from a metal, especially a spring steel” which is indefinite.  It is not clear if the medial rail and the lateral rail are designed to be elastic or if the medial rail or the lateral rail are designed to be elastic.  For the purposes of examination, the limitation will be interpreted as  --wherein the medial rail or the lateral rail are designed to be elastic--.
Regarding claim 12, the phrase "for example" in line 12 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination it will be interpreted as not being a part of the claimed invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “for example made from a metal”, and the claim also recites “especially a spring steel” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination the limitation “especially a spring steel” will be interpreted as not being required.  
Claim 13 recites the limitation “wherein the medial rail and/or the lateral rail are designed such that they are not variable in length” which is indefinite.  It is not clear if the medial rail and the lateral rail are designed such that they are not variable in length if the medial rail or the lateral rail are designed such that they are not variable in length.  For the purposes of examination, the limitation will be interpreted as --wherein the medial rail or the lateral rail are designed such that they are not variable in length--.
Regarding claim 14, lines 9-10, the recitation of “the lower leg part and/or the upper leg part comprising a lateral rail and a medial rail” the language is indefinite.  In the claims is not clear whether it is the lower leg part and the upper leg part comprising a lateral rail and a medial rail or whether it is the lower leg part or the upper leg part comprising a lateral rail and a medial rail.  For the purposes of examination, the claims will be interpreted as --the lower leg part or the upper leg part comprising a lateral rail and a medial rail--.
Regarding claim 14, lines 11-12, the recitation of “wherein the lower leg direction encloses a knee frontal angle with the upper leg direction” the language is indefinite.  A direction is an abstraction and it is unclear how directions can enclose a knee frontal angle.  For the purposes of examination, the claims will be interpreted as --wherein the lower leg part encloses a knee frontal angle with the upper leg part--.
As claims 15-19 depend from claim 14, they are rejected for at least the same reasons as claim 14.
Claim 18 contains the trademark/trade name VELCRO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop and, accordingly, the identification/description is indefinite.
Regarding independent claim 20, lines 9-10, the recitation of “the lower leg part and/or the upper leg part comprising a lateral rail and a medial rail” the language is indefinite.  In the claims is not clear whether it is the lower leg part and the upper leg part comprising a lateral rail and a medial rail or whether it is the lower leg part or the upper leg part comprising a lateral rail and a medial rail.  For the purposes of examination, the claims will be interpreted as --the lower leg part or the upper leg part comprising a lateral rail and a medial rail--.
Regarding claim 20, lines 11-12 the recitation of “wherein the lower leg direction encloses a knee frontal angle with the upper leg direction” the language is indefinite.  A direction is an abstraction and it is unclear how directions can enclose a knee frontal angle.  For the purposes of examination, the claims will be interpreted as --wherein the lower leg part encloses a knee frontal angle with the upper leg part.--
Claim 20 contains the trademark/trade name VELCRO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 13-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sreeramigiri (US 2007/0066923).
	Regarding claim 1, Sreeramirgiri discloses a knee orthosis 100 (knee brace 100, [0023]) with a lower leg part 300 (tibial frame 300, [0023]) that extends in a lower leg direction (see annotated Fig. 1 below showing a lower leg and a frame 300 [lower leg part] that extends in a lower leg direction), 


    PNG
    media_image1.png
    614
    452
    media_image1.png
    Greyscale


and an upper leg part 200 (femoral frame 200, [0023]) that extends in a upper leg direction (annotated Fig. 1 above 1 showing an upper leg and a frame 200 [upper leg part] that extends in an upper leg direction), and at least one locking device 222, 233, 280 (width adjustment slots 222 233, [0027], [0029]; retaining bolt 280, [0030]), wherein the lower leg part and the upper leg part are connected to each other by at least one swivel joint 401, 402 (hinge components 401, 402, [0023]; swivel is defined as a device joining two parts so that one or both can pivot freely as on a bolt or pin, merriamwebster.com; femoral frame 200 [upper leg part]is in a pivoting relationship with tibial frame 300 [lower leg part], [0023]; such a pivoting relationship is enabled by hinge components 401, 402; thus the lower leg part and upper leg part are connected by at least one swivel joint as the hinge that connects them allows the parts to pivot freely thus swivel per definition) such that they can be swiveled (capable of intended use), the lower leg part and/or the upper leg part comprise a lateral rail  227 (vertically elongate section 227, [0027]; a rail is defined as a structural member or support, merriamwebster.com; the vertically elongate section 227 [lateral rail] is part of lateral frame 210, [0027]; a frame is a structural member or support thus the vertically elongate section which is part of the frame is a rail as it is a structural member or support) and a medial rail 226 (vertically extending sections 226  [0025] see annotated Fig. 1 above;  a rail is defined as a structural member or support, merriamwebster.com; the vertically elongate section 226 [medial rail] is part of medial frame 220, [0025]; a frame is a structural member or support thus the vertically elongate section which is part of the frame is a rail as it is a structural member or support), and the lower leg direction encloses a knee frontal angle with the upper leg direction (Applicant’s specification page 1, paragraph 1 indicates upper part and lower part each extend in a direction and those directions form a knee frontal angle; the specification at page 1, paragraph 2 indicates the knee frontal angle lies in the frontal plane; femoral frame 200 [upper part] and tibial frame 300 [lower part] are in a pivoting arrangement enabled by hinge components, [0023]; thus the upper and lower parts form an angle; see annotated Fig. 1 above which shows the knee frontal angle which is in a frontal plane as at least the lower frame which forms the angle is in a frontal plane; thus the angle is a knee frontal angle as explained in the specification which is an angle formed by the upper and lower parts in a frontal plane), characterized in that the knee orthosis has a first accommodation element 225 (horizontally elongate section 225, [0027] see in Fig. 1 it is curved thus forms a part of a shell)  and a  second accommodation element 224 (horizontally elongate section 224, [0025]; see in Fig. 1 it is curved thus forms a part of a shell ) which can be fixed in different positions with different knee frontal angles relative to one another (medial frame has horizontally elongate section 224, [0025]; lateral frame has horizontally elongate section 225, [0027]; medial frame and horizontal frame can be fixed in different positions relative to one another, [0030], [0031]; thus they can be fixed relative to one another with different knee frontal angles i.e. when the knee is bent at different angles, the frames are capable of being fixed in different positions; thus the horizontally elongate sections 224 and 225 which are a part of the frames can be fixed in different positions with different knee frontal angles relative to one another) by means of the at least one locking device ([0031]).
	Regarding claim 2, Sreeramirgiri discloses the invention as described above. 	Sreeramirgiri further discloses wherein the first accommodation element 225 is attached to the lateral rail 227 (see annotated Fig. 1 above with regard to the claim 1 rejection; lateral frame 210 has a horizontally elongate section 225 [second accommodation element] and a vertically elongate section 227 [lateral rail], [0027]; thus the first accommodation element is attached to the lateral rail as they are both part of the lateral frame)  and the second accommodation 224 element to the medial rail 226 (see annotated Fig. 1 above with regard to the claim 1 rejection; medial frame 220 has a horizontally elongate section 224 [second accommodation element] and a vertically elongate section 226 [medial rail], [0027]; thus the second accommodation element is attached to the medial rail as they are both part of the medial frame).
Regarding claim 3, Sreeramirgiri discloses the invention as described above. Sreeramirgiri further discloses wherein the first accommodation element and the 
second accommodation element each are attached to the lateral rail and the medial rail (medial frame 220 and lateral frame 210 is sandwiched i.e. disposed between outer width adjustment plate 250 and inner width adjustment plate 260, [0030]; thus each accommodation element which is part of either the medial frame or the lateral frame [0024] is attached to the other of the frames [which include the other of the rails] via the adjustment plates) , preferably such that they can be swiveled (the vertically elongate sections 226 and 227 [rails] are part of either the femoral frame 200, [0024]; femoral frame 200 is in a pivoting relationship with tibial frame 300; thus the rails which are part of the femoral frame are capable of swiveling (see definition of swivel with regard to claim 1 rejection).
	Regarding claim 4, Sreeramirgiri discloses the invention as described above. 	Sreeramirgiri further discloses wherein the first accommodation element and the second accommodation element each comprise at least one positive-locking element 222, 233 (adjustment slot 222 of horizontally elongate section 224 [second accommodation element] of medial frame 220; adjustment slot 233 of horizontally elongate section 225 [first accommodation element] of lateral frame 210, [0027]) which are designed to correspond with one another (width adjustment slot 233 is configured to mirror width adjustment slot 222, [0028]).
Regarding claim 5, Sreeramirgiri discloses the invention as described above. Sreeramirgiri further discloses wherein at least one of the positive-locking elements is a 
slot 222, in which the other positive-locking element 280 is mounted such that it can be moved ([0030], Fig. 3; bolt 280 is positioned in most inward position  of width adjustment slots 222, 233, Fig. 4a, [0031]; bolt 280 is positioned in most contracted position, Fig. 4b, [0031]; thus bolts can be moved; capable of intended use), the slot preferably being designed in such a way that an orientation of the first accommodation element relative to the second accommodation element remains constant (medial frame which has slot 222 and  vertically elongate section 226 [second accommodation element] and lateral frame which has vertically elongate section 225 [first accommodation element]  is sandwiched between outer adjustment plate and inner adjustment plate, [[0030]; thus the orientation of the first accommodation element relative to the second accommodation element remains constant; thus the slot which is part of the medial frame which has the second accommodation element is designed in such a way that an orientation of the first accommodation element relative to the second accommodation element remains constant).
	Regarding claim 6, Sreeramirgiri discloses the invention as described above. 
Sreeramirgiri further discloses  wherein the first accommodation element and/or the second accommodation element comprises multiple positive-locking elements 222, 233, 280  arranged at an offset to each other (bolt 280 is positioned in most inward position  of width adjustment slots 222, 233, Fig. 4a, [0031]; bolt 280 is positioned in most contracted position, Fig. 4b, [0031]; thus depending on where the bolt is positioned in each slot, it is offset with regard to a position of the slot in which it is not positioned, for example when in contracted position in Fig. 4b it is offset with regard to most inward position of Fig. 4a).
	Regarding claim 7, Sreeramirgiri discloses the invention as described above. 
Sreeramirgiri further discloses  wherein the at least one locking device is configured to fix the first accommodation element to the second accommodation element or vice-versa ([0031]).
	Regarding claim 9, Sreeramirgiri discloses the invention as described above. 
Sreeramirgiri further wherein the lateral rail 227 and/or the medial rail 226 comprises at least two components (the vertically extending sections 226 and 227 comprises a first component of the medial rail and a first component of the lateral rail; see annotated Fig. 1 below showing first and second rails each having second lateral and medial components of the tibial frame 200), 

    PNG
    media_image2.png
    612
    424
    media_image2.png
    Greyscale


which are connected to each other by a frontal joint 401, 402 (hinge component 401, hinge component 402, [0023], Fig. 1; femoral frame 200 [which includes first rail components] is in pivoting relationship with tibial frame 300 [which includes second rail components]).
	Regarding claim 10, Sreeramirgiri discloses the invention as described above. 
Sreeramirgiri further discloses wherein the least one locking device is configured to fix the frontal joint (slots 222, 233 and bolts 280 fix a position of the femoral frame 200, [0030]; frame 200 includes vertically extending sections 226, 227 [rails], [0025]-[0027]; angle adjustment arm 240 slidably engages medial frame 220 at securing holes 228a, 228b, [0026]; angle adjustment arm and lower part of vertically extending section 227 have hinge connecting holes 404, [0027] thus the rails connect to the hinge 401, Fig. 1; when the width configuration is determined retaining bolt 280 and nut is tightened to prevent further movement of medial frame 220 and lateral frame 219 against outer width adjustment plate 250 and inner width adjustment plate 260, [0030]; thus the locking device [which is connected to each hinge 401] is configured to fix the frontal joint [hinge 401] in a width configuration).
	Regarding claim 11, Sreeramirgiri discloses the invention as described above. 
Sreeramirgiri further discloses wherein the frontal joint features an adjustment device 240, 404,  (angle adjustment arm 240 with elongate adjustment slot 242, [0026]; hinge connecting holes 404, [0027]; under 112f analysis above, adjustment device includes a screw connection which is equivalent to hinge connecting holes 404)  with which an angular position of the frontal joint can be adjusted (angular adjustment arm slidably engages medial frame 220, [0026]; medial frame 220 includes medial rail 226, [0025]; medial frame 220 part of fibular frame 200, [0024]; fibular frame is in pivoting relationship with tibial frame 300; thus adjustment device 240, 242 which is connected to medial frame which is part of fibular frame is in pivoting relationship with tibular frame; thus an angular position of the frontal joint [see annotated Fig. 1 with regard to claim 1 rejection] can be adjusted with adjustment device 240, 404 which is connected to the hinge via hinge connecting holes 404 and which is connected to fibular frame which pivots). 
	Regarding claim 13, Sreeramirgiri discloses the invention as described above. 
Sreeramirgiri further discloses  wherein the medial rail and/or the lateral rail are designed such that they are not variable in length (see annotated Fig. 1 above with regard to the claim 1 rejection which shows the medial rail which is part of frame 220 is not variable in length; see annotated Fig 1 above with regard to claim 1 rejection which shows the latera rail which is part of lateral frame 210 is not variable in length).
Regarding claim 14, Sreeramirgiri discloses a knee orthosis 100 (knee brace 100, [0023]) comprising: a lower leg part 300 (tibial frame 300, [0023]) that extends in a lower leg direction (see annotated Fig. 1 above with regard to claim 1 rejection showing a lower leg and a frame 300 [lower leg part] that extends in a lower leg direction); an upper leg part (femoral frame 200, [0023]) that extends in a upper leg direction (see annotated Fig. 1 above with regard to claim 1 rejection showing an upper leg and a frame 200 [upper leg part] that extends in an upper leg direction); at least one locking device 222, 233, 280 (width adjustment slots 222 233, [0027], [0029]; retaining bolt 280, [0030]); and a first accommodation element 225 (horizontally elongate section 225, [0027] see in Fig. 1 it is curved thus forms a part of a shell)  and a second accommodation element 224 (horizontally elongate section 224, [0025]; see in Fig. 1 it is curved thus forms a part of a shell), each of the first and second accommodation elements comprising at least one positive-locking element (222, 233 (adjustment slot 222 of horizontally elongate section 224 [second accommodation element] of medial frame 220; adjustment slot 233 of horizontally elongate section 225 [first accommodation element] of lateral frame 210, [0027]); wherein the lower leg part and the upper leg part are connected to each other by at least one swivel joint 401, 402 (hinge components 401, 402, [0023]; swivel is defined as a device joining two parts so that one or both can pivot freely as on a bolt or pin, merriamwebster.com; femoral frame 200 [upper leg part]is in a pivoting relationship with tibial frame 300 [lower leg part], [0023]; such a pivoting relationship is enabled by hinge components 401, 402; thus the lower leg part and upper leg part are connected by at least one swivel joint as the hinge that connects them allows the parts to pivot freely thus swivel per definition)such that they can be swiveled (capable of intended use), the lower leg part and/or the upper leg part comprising a lateral rail 227 (vertically elongate section 227, [0027]; a rail is defined as a structural member or support, merriamwebster.com; the vertically elongate section 227 [lateral rail] is part of lateral frame 210, [0027]; a frame is a structural member or support thus the vertically elongate section which is part of the frame is a rail as it is a structural member or support) and a medial rail 226 (vertically extending sections 226  [0025] see annotated Fig. 1 above;  a rail is defined as a structural member or support, merriamwebster.com; the vertically elongate section 226 [medial rail] is part of medial frame 220, [0025]; a frame is a structural member or support thus the vertically elongate section which is part of the frame is a rail as it is a structural member or support), and wherein the lower leg direction encloses a knee frontal angle with the upper leg direction (Applicant’s specification page 1, paragraph 1 indicates upper part and lower part each extend in a direction and those directions form a knee frontal angle; the specification at page 1, paragraph 2 indicates the knee frontal angle lies in the frontal plane; femoral frame 200 [upper part] and tibial frame 300 [lower part] are in a pivoting arrangement enabled by hinge components, [0023]; thus the upper and lower parts form an angle; see annotated Fig. 1 above  with regard to the claim 1 rejection which shows the knee frontal angle which is in a frontal plane as at least the lower frame which forms the angle is in a frontal plane; thus the angle is a knee frontal angle as explained in the specification which is an angle formed by the upper and lower parts in a frontal plane), and wherein the first accommodation element is attached to the lateral rail and the second accommodation element is attached to the medial rail (medial frame 220 and lateral frame 210 is sandwiched i.e. disposed between outer width adjustment plate 250 and inner width adjustment plate 260, [0030]; thus each accommodation element which is part of either the medial frame or the lateral frame is attached to the other of the frames via the adjustment plates), and wherein the first and second accommodation elements can be fixed in different positions with different knee frontal angles relative to one another (medial frame has horizontally elongate section 224, [0025]; lateral frame has horizontally elongate section 225, [0027]; medial frame and horizontal frame can be fixed in different positions relative to one another, [0030], [0031]; thus they can be fixed relative to one another with different knee frontal angles i.e. when the knee is bent at different angles, the frames are capable of being fixed in different positions; thus the horizontally elongate sections 224 and 225 which are a part of the frames can be fixed in different positions with different knee frontal angles relative to one another) by means of the at least one locking device ([0031]) .
Regarding claim 15, Sreeramirgiri discloses the invention as described above.
Sreeramirgiri further discloses wherein the first accommodation element and the second accommodation element are attached to the lateral rail and the medial rail, respectively, (medial frame 220 and lateral frame 210 is sandwiched i.e. disposed between outer width adjustment plate 250 and inner width adjustment plate 260, [0030]; thus each accommodation element which is part of either the medial frame or the lateral frame [0024] is attached to the other of the frames [which include the other of the rails] via the adjustment plates), in a manner such that they can be swiveled (the vertically elongate sections 226 and 227 [rails] are part of either the femoral frame 200, [0024]; femoral frame 200 is in a pivoting relationship with tibial frame 300; thus the rails which are part of the femoral frame are capable of swiveling [see definition of swivel with regard to claim 1 rejection]).
Regarding claim 16, Sreeramirgiri discloses the invention as described above.
Sreeramirgiri further discloses wherein the positive locking elements of the first and second accommodation elements are designed to correspond with each other (adjustment slot 222 of horizontally elongate section 224 [second accommodation element] of medial frame 220; adjustment slot 233 of horizontally elongate section 225 [first accommodation element] of lateral frame 210, [0027]; width adjustment slot 233 is configured to mirror width adjustment slot 222, [0028]).
Regarding claim 17, Sreeramirgiri discloses the invention as described above.
Sreeramirgiri further discloses wherein at least one of the positive- locking elements is a 
slot 222, in which the other positive-locking element 280 is mounted such that it can be moved, the slot preferably being designed in such a way that an orientation of the first accommodation element relative to the second accommodation element remains constant ([0030], Fig. 3; bolt 280 is positioned in most inward position  of width adjustment slots 222, 233, Fig. 4a, [0031]; bolt 280 is positioned in most contracted position, Fig. 4b, [0031]; thus bolts can be moved; capable of intended use), the slot preferably being designed in such a way that an orientation of the first accommodation element relative to the second accommodation element remains constant (medial frame which has slot 222 and  vertically elongate section 226 [second accommodation element] and lateral frame which has vertically elongate section 225 [first accommodation element]  is sandwiched between outer adjustment plate and inner adjustment plate, [[0030]; thus the orientation of the first accommodation element relative to the second accommodation element remains constant; thus the slot which is part of the medial frame which has the second accommodation element is designed in such a way that an orientation of the first accommodation element relative to the second accommodation element remains constant).
Regarding claim 19, Sreeramirgiri discloses the invention as described above.
Sreeramirgiri further discloses wherein the lateral rail 227 and/or the medial rail 226 
comprises at least two components  (the vertically extending sections 226 and 227 comprises a first component of the medial rail and a first component of the lateral rail; see annotated Fig. 1 above with regard to the rejection to claim 9 showing first and second rails each having second lateral and medial components of the tibial frame 200), connected to each other by a frontal joint 401, 402 (hinge component 401, hinge component 402, [0023], Fig. 1; femoral frame 200 [which includes first rail components] is in pivoting relationship with tibial frame 300 [which includes second rail components]), and wherein the frontal joint includes an adjustment device 240, 404 (angle adjustment arm 240 with elongate adjustment slot 242, [0026]; hinge connecting holes 404, [0027]; under 112f analysis above, adjustment device includes a screw connection which is equivalent to hinge connecting holes 404) to allow an angular position of the frontal joint to be adjusted (angular adjustment arm slidably engages medial frame 220, [0026]; medial frame 220 includes medial rail 226, [0025]; medial frame 220 part of fibular frame 200, [0024]; fibular frame is in pivoting relationship with tibial frame 300; thus adjustment device 240, 242 which is connected to medial frame which is part of fibular frame is in pivoting relationship with tibular frame; thus an angular position of the frontal joint [see annotated Fig. 1 with regard to claim 1 rejection] can be adjusted with adjustment device 240, 404 which is connected to the hinge via hinge connecting holes 404 and which is connected to fibular frame which pivots). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sreeramigiri (US 2007/0066923) in view of Albaeumer (WO 9532692, English Translation provided).
Regarding claim 8, Sreeramirgiri discloses the invention as described above. Sreeramirgiri does not discloses the locking device is designed in the form of a velcro 
element, preferably arranged on one of the accommodation elements, and at least one velcro counter- element, preferably arranged on the other accommodation element.
Albaeumer teaches an analogous knee orthosis  (Fig. 1, [0016]) having an analogous first accommodation element 10’ (right side of orthotic section 10’, [0029]) and an analogous second accommodation element 10’ (left side of 10 orthotic section 10’) with an analogous locking device 50, 48, 54  (longitudinal slot 50, [0027], clamping screw 48, [0027], tightening straps 54, [0028]) wherein the locking device is designed in the form of a velcro element ([0028], preferably arranged on one of the accommodation elements, and at least one velcro counter- element, preferably arranged on the other accommodation element (orthosis sections 10’ is provided with tensioning straps 54 which are fastened to one another by means of Velcro fasteners [velcro element or velcro counter-element], [0028] Fig. 1; thus each end of the strap is arranged on one of the analogous accommodation elements [Fig. 1, Fig. 2]; one portion of the strap which is arranged on one of the analogous accommodation elements has one of the Velcro fasteners; the velcro-element is arranged on the accommodation element as it is a part of the strap which is on the accommodation element; and the other portion of the strap that is arranged on the other of the accommodation elements has the other of the Velcro fastener [velcro-counter element, Fig. 5]; the velcro counter-element is arranged on the other analogous accommodation element as it is a part of the strap which is on the other analogous accommodation element).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the locking device of the knee orthosis of Sreeramirgiri is designed in the form of a velcro element, preferably arranged on one of the accommodation elements, and at least one velcro counter- element, preferably arranged on the other accommodation element, as taught by Albaeumer, in order to provide an improved knee orthosis that prevents the orthosis from slipping (Albaeumer, [0029]).
Regarding claim 18, Sreeramirgiri discloses the invention as described above. Sreeramirgiri does not disclose wherein the locking device is designed in the form of a 
velcro element arranged on one of the accommodation elements and at least one velcro counter-element arranged on the other accommodation element.
Albaeumer teaches an analogous knee orthosis  (Fig. 1, [0016]) having an analogous first accommodation element 10’ (right side of orthotic section 10’, [0029]) and an analogous second accommodation element 10’ (left side of 10 orthotic section 10’) with an analogous locking device 50, 48, 54  (longitudinal slot 50, [0027], clamping screw 48, [0027], tightening straps 54, [0028]) wherein the locking device is designed in the form of a velcro element ([0028], preferably arranged on one of the accommodation elements, and at least one velcro counter- element, preferably arranged on the other accommodation element (orthosis sections 10’ is provided with tensioning straps 54 which are fastened to one another by means of Velcro fasteners [velcro element or velcro counter-element], [0028] Fig. 1; thus each end of the strap is arranged on one of the analogous accommodation elements [Fig. 1, Fig. 2]; one portion of the strap which is arranged on one of the analogous accommodation elements has one of the Velcro fasteners; the velcro-element is arranged on the accommodation element as it is a part of the strap which is on the accommodation element; and the other portion of the strap that is arranged on the other of the accommodation elements has the other of the Velcro fastener [velcro-counter element, Fig. 5]; the velcro counter-element is arranged on the other analogous accommodation element as it is a part of the strap which is on the other analogous accommodation element).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the locking device of the knee orthosis of Sreeramirgiri is designed in the form of a velcro element, preferably arranged on one of the accommodation elements, and at least one velcro counter- element, preferably arranged on the other accommodation element, as taught by Albaeumer, in order to provide an improved knee orthosis that prevents the orthosis from slipping (Albaeumer, [0029]).
Regarding claim 20, Sreeramirgiri discloses a knee orthosis 100 (knee brace 100, [0023]) comprising: a lower leg part 300 (tibial frame 300, [0023]) that extends in a lower leg direction; an upper leg part that extends in a upper leg direction(see annotated Fig. 1 above with regard to claim 1 rejection showing a lower leg and a frame 300 [lower leg part] that extends in a lower leg direction); at least one locking device 222, 233, 280 (width adjustment slots 222 233, [0027], [0029]; retaining bolt 280, [0030]; Applicant’s specification indicates that it is possible to equip the accommodation elements with positive locking elements and in addition to configure a locking device with velcro elements, page 6, second paragraph; also the locking device is configured to fix the first accommodation element to the second accommodation element; this can occur via the positive locking elements, Applicant’s specification, page 5, fifth paragraph; thus the positive locking elements are part of the locking device); and a first accommodation element 225 (horizontally elongate section 225, [0027] see in Fig. 1 it is curved thus forms a part of a shell)  and a second accommodation element 224 (horizontally elongate section 224, [0025]; see in Fig. 1 it is curved thus forms a part of a shell), each of the first and second accommodation elements comprising at least one positive-locking element 222, 233 (adjustment slot 222 of horizontally elongate section 224 [second accommodation element] of medial frame 220; adjustment slot 233 of horizontally elongate section 225 [first accommodation element] of lateral frame 210, [0027]), the positive-locking elements being designed to correspond with each other (adjustment slot 222 of horizontally elongate section 224 [second accommodation element] of medial frame 220; adjustment slot 233 of horizontally elongate section 225 [first accommodation element] of lateral frame 210, [0027]; width adjustment slot 233 is configured to mirror width adjustment slot 222, [0028]); wherein the lower leg part and the upper leg part are connected to each other by at least one swivel joint 401, 402 (hinge components 401, 402, [0023]; swivel is defined as a device joining two parts so that one or both can pivot freely as on a bolt or pin, merriamwebster.com; femoral frame 200 [upper leg part]is in a pivoting relationship with tibial frame 300 [lower leg part], [0023]; such a pivoting relationship is enabled by hinge components 401, 402; thus the lower leg part and upper leg part are connected by at least one swivel joint as the hinge that connects them allows the parts to pivot freely thus swivel per definition) such that they can be swiveled (capable of intended use), the lower leg part and/or the upper leg part comprising a lateral rail 227 (vertically elongate section 227, [0027]; a rail is defined as a structural member or support, merriamwebster.com; the vertically elongate section 227 [lateral rail] is part of lateral frame 210, [0027]; a frame is a structural member or support thus the vertically elongate section which is part of the frame is a rail as it is a structural member or support) and a medial rail 226 (vertically extending sections 226  [0025] see annotated Fig. 1 above;  a rail is defined as a structural member or support, merriamwebster.com; the vertically elongate section 226 [medial rail] is part of medial frame 220, [0025]; a frame is a structural member or support thus the vertically elongate section which is part of the frame is a rail as it is a structural member or support), and wherein the lower leg direction encloses a knee frontal angle with the upper leg direction (Applicant’s specification page 1, paragraph 1 indicates upper part and lower part each extend in a direction and those directions form a knee frontal angle; the specification at page 1, paragraph 2 indicates the knee frontal angle lies in the frontal plane; femoral frame 200 [upper part] and tibial frame 300 [lower part] are in a pivoting arrangement enabled by hinge components, [0023]; thus the upper and lower parts form an angle; see annotated Fig. 1 above which shows the knee frontal angle which is in a frontal plane as at least the lower frame which forms the angle is in a frontal plane; thus the angle is a knee frontal angle as explained in the specification which is an angle formed by the upper and lower parts in a frontal plane), and wherein the first accommodation element is attached to the lateral rail and the second accommodation element is attached to the medial rail (medial frame 220 and lateral frame 210 is sandwiched i.e. disposed between outer width adjustment plate 250 and inner width adjustment plate 260, [0030]; thus each accommodation element which is part of either the medial frame or the lateral frame is attached to the other of the frames via the adjustment plates), and wherein the first and second accommodation elements can be fixed in different positions with different knee frontal angles relative to one another by means of the at least one locking device (medial frame has horizontally elongate section 224, [0025]; lateral frame has horizontally elongate section 225, [0027]; medial frame and horizontal frame can be fixed in different positions relative to one another, [0030], [0031]; thus they can be fixed relative to one another with different knee frontal angles i.e. when the knee is bent at different angles, the frames are capable of being fixed in different positions; thus the horizontally elongate sections 224 and 225 which are a part of the frames can be fixed in different positions with different knee frontal angles relative to one another).
Sreeramirigi does not disclose at least one velcro locking device and wherein the first and second accommodation elements can be fixed in different positions with different knee frontal angles relative to one another by means of the at least one locking device.
Albaeumer teaches an analogous knee orthosis  (Fig. 1, [0016]) having an analogous first accommodation element 10’ (right side of orthotic section 10’, [0029]) and an analogous second accommodation element 10’ (left side of 10 orthotic section 10’) with an analogous at least one locking device 50, 48, 54  (longitudinal slot 50, [0027], clamping screw 48, [0027], tightening straps 54, [0028]) wherein the at least one locking device is at least one velcro locking device ([0028]) 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the at least one locking device of the knee orthosis of Sreeramirgiri includes a velcro locking device, as taught by Albaeumer, in order to provide an improved knee orthosis that prevents the orthosis from slipping (Albaeumer, [0029])
Sreeramirigi in view of Albaeumer discloses the invention as described above.  The combination further discloses wherein the first and second accommodation elements can be fixed in different positions with different knee frontal angles relative to one another by means of the at least one locking device (the velcro locking device includes at least one positive locking element; as described above with regard to the rejection to claim 20 the first and second accommodation elements can be fixed in different positions with different knee frontal angles relative to one another by means of the at least one locking device which includes the at least one positive locking element; thus the at least one velcro locking device which includes the at least one positive locking elements are the means by which the first and second accommodation elements can be fixed in different positions with different knee frontal angles relative to one another).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sreeramigiri (US 2007/0066923) in view of Ingimundarson (US 2009/0118656).
	Regarding claim 12, Sreeramirgiri discloses the invention as described above. 
Sreeramirgiri does not disclose wherein the medial rail and/or the lateral rail are designed to be elastic, for example made from a metal, especially a spring steel.
	Ingiumdarson teaches an analogous knee brace 10 (knee brace 10, [0053, Fig. 1) comprising an analogous rail 36 (distal frame support 36, [0059]) wherein the analogous rail is designed to be elastic (each of the supports is slightly resilient, [0059], [0058]), for example made from a metal ([0059]), especially a spring steel ([0059]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the medial rail and/or the lateral rail of the knee brace of Sreeramirgiri are designed to be elastic, for example made from a metal, especially a spring steel, as taught by Ingimundarson, in order to provide an improved knee brace that has support provided to it (Ingimundarson, [0058]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786     

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786